Rule 601. Competency to Testify in GeneralEvery person is competent to be a witness unless these rules provide otherwise. But in a civil case, state law governs the witness’s competency regarding a claim or defense for which state law supplies the rule of decision. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1934; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules This general ground-clearing eliminates all grounds  of incompetency not specifically recognized in the succeeding rules of  this Article. Included among the grounds thus abolished are religious  belief, conviction of crime, and connection with the litigation as a  party or interested person or spouse of a party or interested person.  With the exception of the so-called Dead Man's Acts, American  jurisdictions generally have ceased to recognize these grounds. The Dead Man's Acts are surviving traces of the  common law disqualification of parties and interested persons. They  exist in variety too great to convey conviction of their wisdom and  effectiveness. These rules contain no provision of this kind. For the  reasoning underlying the decision not to give effect to state statutes  in diversity cases, see the Advisory Committee's Note to Rule 501. No mental or moral qualifications for testifying as  a witness are specified. Standards of mental capacity have proved  elusive in actual application. A leading commentator observes that few  witnesses are disqualified on that ground. Weihofen, Testimonial  Competence and Credibility, 34 Geo. Wash.L.Rev. 53 (1965). Discretion is  regularly exercised in favor of allowing the testimony. A witness  wholly without capacity is difficult to imagine. The question is one  particularly suited to the jury as one of weight and credibility,  subject to judicial authority to review the sufficiency of the evidence.  2 Wigmore §§501, 509. Standards of moral qualification in practice  consist essentially of evaluating a person's truthfulness in terms of  his own answers about it. Their principal utility is in affording an  opportunity on voir dire examination to impress upon the witness his  moral duty. This result may, however, be accomplished more directly, and  without haggling in terms of legal standards, by the manner of  administering the oath or affirmation under Rule 603. Admissibility of religious belief as a ground of  impeachment is treated in Rule 610. Conviction of crime as a ground of  impeachment is the subject of Rule 609. Marital relationship is the  basis for privilege under Rule 505. Interest in the outcome of  litigation and mental capacity are, of course, highly relevant to  credibility and require no special treatment to render them admissible  along with other matters bearing upon the perception, memory, and  narration of witnesses. Notes of Committee on the Judiciary, House Report No. 93–650 Rule 601 as submitted to the Congress provided that  “Every person is competent to be a witness except as otherwise provided  in these rules.” One effect of the Rule as proposed would have been to  abolish age, mental capacity, and other grounds recognized in some State  jurisdictions as making a person incompetent as a witness. The greatest  controversy centered around the Rule's rendering inapplicable in the  federal courts the so-called Dead Man's Statutes which exist in some  States. Acknowledging that there is substantial disagreement as to the  merit of Dead Man's Statutes, the Committee nevertheless believed that  where such statutes have been enacted they represent State policy which  should not be overturned in the absence of a compelling federal  interest. The Committee therefore amended the Rule to make competency in  civil actions determinable in accordance with State law with respect to  elements of claims or defenses as to which State law supplies the rule  of decision. Cf. Courtland v. Walston & Co., Inc., 340 F.Supp. 1076, 1087–1092 (S.D.N.Y. 1972). Notes of Committee on the Judiciary, Senate Report No. 93–1277 The amendment to rule 601 parallels the treatment accorded rule 501 discussed immediately above. Notes of Conference Committee, House Report No. 93–1597 Rule 601 deals with competency of witnesses. Both  the House and Senate bills provide that federal competency law applies  in criminal cases. In civil actions and proceedings, the House bill  provides that state competency law applies “to an element of a claim or  defense as to which State law supplies the rule of decision.” The Senate  bill provides that “in civil actions and proceedings arising under 28 U.S.C. §1332 or 28 U.S.C. §1335, or between citizens of different States and removed under 28 U.S.C. §1441(b) the competency of a witness, person, government, State or political  subdivision thereof is determined in accordance with State law, unless  with respect to the particular claim or defense, Federal law supplies  the rule of decision.” The wording of the House and Senate bills differs  in the treatment of civil actions and proceedings. The rule in the House  bill applies to evidence that relates to “an element of a claim or  defense.” If an item of proof tends to support or defeat a claim or  defense, or an element of a claim or defense, and if state law supplies  the rule of decision for that claim or defense, then state competency  law applies to that item of proof. For reasons similar to those underlying its action on Rule 501, the Conference adopts the House provision. Committee Notes on Rules—2011 Amendment The language of Rule 601 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.